 638DECISIONS OF NATIONAL LABORRELATIONS BOARDNational Living Centers,Inc., d/b/a Autumn LeafLodgeandService Employees International Union,AFL-CIO. Case l6-CA-4206October 8, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn July 9, 1971, Trial Examiner Phil Saundersissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in certainunfair labor practices and recommending that it ceaseand desist therefrom and take certain affirmativeaction, as set forth in the attached Trial Examiner'sDecision.The Trial Examiner also found thatRespondent had not engaged in other unfair laborpractices as alleged in the complaint and recommend-ed that those allegations be dismissed. Thereafter, theRespondent filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations I of theTrial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatRespondent, National Living Centers, Inc., d/b/aAutumn Leaf Lodge, Hurst, Texas, its officers, agents,successors, and assigns, shall take the action set forthin the Trial Examiner's recommended Order.IIn the absence of exceptions,we adopt,pro forma,theTrialExaminer's 8(a)(1) findings and recommendationsTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEPHIL SAUNDERS, Trial Examiner: This proceeding, heardat Fort Worth, Texas, on April 1 and 2, 1971,1 pursuant toIAll datesherein refer to theyear1970 unless otherwise stated2Allcredibilityresolutionsmade herein based on a compositean original charge filed on December 7 and a complaintissued February 5, 1971, presents questions as to whetherAutumn Leaf Lodge, herein called the Respondent orCompany, engaged in various acts of interference,restraint,or coercion, and whether the Respondent discriminatonlydischarged Pauline Monkers on September 16.Upon the entire record in the case and from myobservation of the witnesses, I hereby make the following: 2FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a Delaware corporation and is engaged inmanaging and operating convalescent homes and nursinghomes in Texas, Louisiana, and Indiana, including anursing home located in Hurst, Texas, which is the onlynursing home involved in this proceeding.During the preceding 12 months the Respondent, in thecourse and conduct of its business operations,performedservices the gross value of which exceeded $100,000, andduring the same period performed services valued in excessof $100,000 at points located outside the State of Texas.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDServiceEmployees InternationalUnion,AFL-CIO,herein theUnion,isa labor organization within themeaning of Section 2(5) of the Act.Ill.THE ALLEGED UNFAIR LABOR PRACTICESThe Respondent'snursinghome has approximately 33rooms constructed in a T-shape design with two wings. Itemploys between 38 and 42 employees covering three shiftsand the nursing home has a total of 78 beds. TheRespondent employs one RN-the director of nurses-andfour LVNs. The day andnight shifts have oneLVN eachwhile the afternoon shift has two. The chief or headadministrator at the home is Zana Mae Davis, and shestated that her secretary, Phyliss Massey, was "second incommand." Other than Davis the only other admittedsupervisor is the director of nursing.The Respondent acquired ownership of the home in Juneand in early August Administrator Davis informedemployees that there would be a reduction from an 8 hourday to 7-1/2 hours a day effective on or about August 15.The complaint alleges that Nancy Moody is a supervisorand the Respondent denies the allegation. This issuebecomes important to the General Counsel in attributingunion knowledge to the Respondent prior to the dischargehere in question.Moodytestified that as anLVN she was asupervisor on the 11 to 7 night shift and stated she was incharge of the "complete building," and that she checkedeach patient and assigned duties to the three or four nursesaides on her shift.Moody also testified she worked as nightsupervisor both before and after Davis took over, andstated that after Davis took over as administrator she hadevaluation of the demeanor of the witnesses and the probabilities of theevidence as a whole.193 NLRB No. 89 AUTUMN LEAF LODGE639effectively recommended that Thelma Parks be fired forfailureto report to work. It appears that Ann Carter wasalso included in this recommendation, but had quit beforeany action was taken. Moody said the nurses aides wouldinquire of her where they were to work on particular nightsand she would then distribute the work to them. She furthertestified that when she first went to the home there was noorganization in the assignment of janitorial duties and as aresult she "broke these duties down and assigned differentnights to do different things" with the approval of thedirector of nursesThe General Counsel also introduced testimony throughMoneta Rowell to the effect that Moody was the nightsupervisor who told others what to do when instructionswere needed, and that on occasions when employees had toleave early or for some reasons were late in reporting forwork, they had "to clear" with Moody. Thelma Coffintestified that in August she felt the work was getting toomuch for her and Monkers so she went to Moody to gethelp as Moody was the night nurse in charge and hersupervisorDarlene Lane, the Respondent's Director ofNurses during the period in question, testified that NancyMoody was the LVN in charge of the night shift.3Section 2(11) of the Act defines a supervisor as:.. . any individual having authority, in the interest ofthe employer,to hire, transfer, suspend, lay off, recall,promote, discharge, assign, reward, or disciplineotheremployees, orresponsibly to direct them,or to adjusttheir grievances, oreffectively to recommendsuch action,if in connection with the foregoing the exercise of suchauthorityisnot a merely routine or clerical nature, butrequires the use of independent judgment.[Emphasissupplied.]Moody is the only LVN working the night shift, and isclearly responsible for seeing that the work on this shift isperformed as required. As pointed out, if Moody is not asupervisor then one must conclude that the entire nursinghome and its many patients are left without any directsupervision during the night hours, and this is not the case.Moody assigns certain duties to the three or four nursesaides on her shift, and checks the patients rendering theservices an LVN is capable of giving. She has the authorityto,and does, grant time off, and she also effectivelyrecommends discharges and transfers to other shifts Thisrecord further reveals that Respondent's employees consid-erMoody as their supervisor and their beliefs have beenreinforced by the activities of Respondent. Moreover, whenall the above circumstances are construed in the light ofMoody's position as the sole LVN in the entire homeduring the night shift, such circumstances are clearlycalculated and designed to impress employees with the factthatMoody is their boss, and has power to back herinstructions through the exercise of supervisory authority.On the basis of the discretionary duties, responsibilities,and authority noted above, I find that Moody is asupervisor within the meaningof the Act.PaulineMonkers was employed by the Respondent in thelatter part of April and had continuous employment untilher discharge on September 16. She was first employed as anurses aide on the day shift and remained there for severalweeks,but because of convenience to her was thentransferred to the 11-7 shift. Her hourly pay was $1.48.It appears that sometime during the middle of August,the employees received their paychecks reflecting lesswages than previous checks due to their reduction of hoursfrom an 8-hour day to a 7-1/2-hour day, as aforestated.Monkers stated that as a result the employees weredisappointed, and she then started asking each employee onthe night shift their thoughts in regards to organizing aunion.Monkers also inquired of Supervisor Moody as towhat she thought about a union. Monkers further told theemployees on the night shift that she had a brother-in-lawwho was a representative for a labor organization and hecould help them organize.Monkers stated she thendiscussed this matter with her brother-in-law and he toldher to "scout around" and see who was interested in aunion.Monkers also testified she was in the process ofgetting a union meeting set up but those plans werefrustrated by her discharge.Monkers left work on September 13 or 14 and by herschedule had 2 days off, but when she reported back forwork on September 16 her timecard had been pulled andanother aide informedMonkers of her termination.Monkers then called Davis and told her she did notunderstand why she had been fired, and Davis replied itwas due to her work. Monkers testified that no one hadgiven her any warning whatsoever nor had anyone evercriticized her work.The General Counsel produced testimony through theformer director of nurses, Darlene Lane, to the effect thatMonkers was a dependable nurses aide, that she was alwayspresent or available for work, that she was well groomedand neat, and that she treated patients well. Lane testifiedshe had discussed Monkers' work with Supervisor NancyMoody and by so doing had ascertained that her work wasalsosatisfactoryon the night shift. However, Laneindicated that Davis had told her several times of herintentions to discharge Monkers because she was talking"religion" and "politics" and she was only waiting for areplacement before doing so. Subsequently, Lane agreed tobe the one to inform Monkers of her discharge as herreplacement was then available, but during the intervalshortly prior to September 16, Lane resigned from heremployment at the home.Nurses aide Olla Mae Clifton stated that during breaksMonkers did not converse at any greater duration than theothers, but ventured that Monkers never mentioned theUnion to her. Moneta Rowell corroborated for the GeneralCounsel the fact that she and others also heard of unionorganization during the middle of August when salarychecks were cut due to the reduction in hours. Rowellfurther indicated that the employees on the II to 7 shiftthereafter conversed almost every night about the Union,stated that Monkers mentioned she had a brother-in-lawwho worked with a labor organization and that she wouldcontact him, and further testified that Night SupervisorMoody was present during these union discussions. KatyaDavis stated that while she is not present at night(nor is the directorreceived calls when decisions had to be made including relayed messagesof nurses)thework of an administrator is a 24-hourjob and that shefrom employees unable to report for work. 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDRatliff classifiedMonkers as"average" when she firstworked on the 7 to 3 shiftTurning now to witnesses and testimony produced by theRespondent in relation to the discharge here in question.AdministratorDavis testified she had received manycomplaints on Monkers,and on one occasion had told her"to get on the ball " Davis said that on or about the first ofSeptember she held a staff meeting and this is when shefinally decided to terminate her. According to Davis rightafter this staff meeting nurse Thelma Coffin informed herthat she would quit if Davis "didn'tdo something aboutMonkers" because she could not take any more of herdiscussions about politics and religionDavis said thatCoffin was a good nurse and she did not want to lose her,and went on to state that as of mid-September she was notaware of any union activity and did not become aware ofany such activity until October,and, in the final analysistestified thatMonkers was discharged because she did notdo her work and "kept all the others upset."DexterMitchell is anLVN onthe 3 to I I shift,but for a "few days"was Monkers supervisor on the 7 to 3 shift. Mitchell ratedMonkers fair to poor on the quality and quantity of herwork,stated she was not interested in her work-nevervolunteered-and had to be asked to do things, butadmitted that Monkers never refused to do ajob when toldor directed to do itMitchell said he also receivedcomplaints on Monkers from other aides and he thenpassed these complaints on to Darlene Lane,but that hewas not consulted by Davis at the time of the discharge inquestion and had heard nothing about a union until afterMonkers was terminated. Nurses aide Prudie Souder said inher testimony that Monkers spent too much of her timetalking and standing around and would never volunteer herservices.Souder stated that the first time she heard aboutany union was after Monkers' discharge Phyliss Masseytestified that before she became the assistant and secretarytoDavis on October 1, she was a nurses aide and in thiscapacity worked with Monkers during "one night."Masseysaid that on this particular occasion Monkers dust "stoodand watched"and was of no assistance to her while she waslifting patients in and out of their bedsMassey stated sheknew nothing about any union until October. Nurses aideVirginiaMcEver worked with Monkers for some time onthe 1i to 7 shift,but declared she could not properly carefor the patients while working with her. McEver referred toMonkers as unstable, said she lacked bedside manners andhad no routine,and testified she reported these shortcom-ings to Moody on the night she (McEver)walked out, andMoody then told McEver she had received other com-plaints on Monkers and had mentioned them to Lane 4In rebuttal the General Counsel introduced testimonythroughThelma Coffin to the effect that she nevercomplained to Davis about Monkers, but stated that aboutamonth prior to the discharge Davis came to her andinquired as to the kind of work Monkers was doing, and inreply Coffin told Davis she could not say anything againsther except she was rather slow in answering lights. Davisthen told Coffin,"That's all I want to know. I'm going toaDavis stated that on the night McEver walked out she left a noteunder her office door, and the note said that she could not work under theconditions at the home, and that she and her husband had to earn moreget rid of her." Coffin further related that she worked withMonkers for about 2 months, andas a nursesaide wouldrate her as average.SupervisorNancy Moody also appeared as a rebuttalwitness for the General Counsel. Moody agreed that uniontalk started after the hours were cut back and otheremployee benefits reduced, and in these regards the recordreflects the following testimony by Moody:A.Well, yes, very definitely. The night I went inand everybody was pretty upset. The union talk started.Q.Now, who did you first hear it from?A.Well,PaulineMonkers apparently had somerelatives, brother-in-law she knew quite a bit aboutunions.She said that she could organize the place, that she had -[Emphasis supplied.]Q.Did she actually tell you that?Q.Well, tell us the best you can what she said toyou?A.Pauline asked me how I felt about a union, andof course I felt the place needed something due to theworking standards and everything else.Q.What did you tell her?A. I told her that I could not be active, because Iwas considered part of management.Q.All right.Now, did you have anydiscussionson your own withany of the other supervisorypersonnelor LVN's, thepeople in charge, about this?A.Yes, I tried tofeelmostof the LVN's out as tohow they felt about it.Q.All right.Who did you discuss this with and try to feel themout?A. I remember talking to Eloise Holder, Lou Clark,Dexter Mitchell and Gail Snyder.Moody related that on the night of the discharge Daviscalled her and referred to Monkers as an "agitator." Moodyfound that Monkers learned her work well, stated that shenever "went directly" to Davis about Monkers' work, andadmitted thatMonkers had "personality conflicts" withMcEver and Coffin, but stated such difficulties had nothingto do with Monkers' qualifications or work. Moody saidthat she did not know Davis was going to dischargeMonkers as she had not consulted with her.There are several incidents in this record which happenedsubsequentto the discharge here in question, and before myfinal evaluation as to Monkers I will briefly mention them.Davis testified that the firsttimeshe had any knowledgewhatsoever of any union activity in any nursing home in theFortWorth area was in mid-October, at a meeting of theTarrant County Association, but then indicated that as ofthis time she was still not aware of any union activity at theRespondent's home itself. The Respondent also producedtestimony to the effect that in mid or late October, Stateemployees Crenshaw and Hill were in the office of themoney than they were making with the Respondent Davis testified thatMonkers' name was not mentioned in the note AUTUMN LEAF LODGE641nursinghome discussing with Davis their Job 70 programwhen Mrs. J. A. Kent, of Kents' Registry, called by phone.5Mrs. Kent then informed Davis that a mutual friend toldher that Monkers was trying to organize the nursing homes,that she was "out to get" Davis, and that Monkers wasmaking various complaints against the Respondent. Davistestified that after this telephone conversation Crenshaw,who overheard her phone conversation with Kent, then toldher he had received a complaint from Monkers indicatingthat the reason for her termination was so the Respondentcould hire Job 70 girls.6 According to Davis, Crenshawwent on to tell her that the complaint by Monkers alsocontained charges dealing with sanitation and healthconditions at the home and that Monkers had also written aletter to Congressman Jim Wright.The Respondent produced testimony through employeeEdna Spann to the effect that after Monkers' terminationSpann had a conversation with her in which Monkersindicated that all employees would be replaced by Job 70people, that she was going to cause Davis any kind oftrouble she could, that she was also going to write toCongress, and further that Monkers was going to get intouch with all the labor boardsIn December, Thomas Bowdre, supervising inspector fortheTexas StateDepartment of Health, received acomplaint initiated by Monkers. Bowdre testified that thecomplaint stated the Respondent had engaged in grossneglect of patients, was committing certain violations onsanitary conditions, and further that the home had beennotified as to upcoming inspections so they could pass theinspection. Bowdre and two other health officials thenmade an inspection of the Respondent's facility and laterBowdre made a report on his investigation and concludedthat the complaints were notjustifiedIn the latter part of January or the early part of Februaryof 1971, Martha Patrick, administrator for BrookhavenNursing Home, testified that Monkers had applied for a jobat Brookhaven, and that when she asked her why she hadleft the Respondent's home, Monkers replied that Davis feltshe was working for the Union. Patrick then went on totestify thatMonkers became irrational, very nervous andvery upset, and had stated.But, thatMrsDavis had crossed her and when shecrossed her, she crossed the wrong person, that she wouldget even with her and she would clear her own name.Monkers denied making any statements to the effect shewas going to file charges or make trouble for Davis or thatemployees were going to be replaced by Job 70 people. Sheadmitted writing to her Congressman alleging the healthstandards were violated at the Respondent's home and thatshe had been replaced by Job 70 people. Monkers furtheradmitted filing chargeswith theWage and HourDepartment.?The Respondent points out that the original unfair laborpractice charge in the instant case was filed by the Union5From time to time the Respondent uses Kents' Registry in securingthe names of potential nurses and other needed helpi,itappears that Job 70 people are lacking in certain educationaladvantages,and the Respondent trains some of these people through theTexas Employment CommissionIIn testifying for the General Counsel former employee Sandra Fietzstated that at a staff meeting in November,Davis told them "she had leton December 7, and argues that this took place afterMonkers had already filed complaints with several otheragencies. The Respondent would more or less place all ofthese charges in the category of revenge against Davis andthe Respondent on the part of Monkers, and in detailingtheirargument along these lines state the following:"summarily stated, thesewitnesses [forRespondent]indicated that Monkers was going to engage in a campaignaimed at destroying Davis personally, defame the name ofthe Respondent in the community and harass the employer-employee relationship at the Respondent's place ofbusinessAlthough not dispositive of the question as to themotivation of the Respondent in discharging Monkers, thistestimony supports the proposition thatMonkers hadproblems with other employees while at the Respondent'splace of business, was an `agitator' thus, substantiating theonly reasons given by the Respondent in discharging theindividual.Can a witness with emotions, intentions andmotives so twisted and perplexed be a witness ofcredibility?"From this record it is most obvious that Monkers wasextremely upset with her discharge and did not take itlightly. In fact, she may well have instituted some measuresof personal vendetta against Davis and the home, but, inthe final analysis, the complaint in this instant proceedingmust stand or fall on its own merits, and if the unfair laborpractice charge was filed merely to harass or defame Davisand the Respondent, then my findings and conclusions willbe in accordance therewith. It is noted, of course, that noneof the incidents referred to above took place until after theterminationand therefore could play no part in any of thereasons for discharge existing as of September 16 or priorthereto.There is also the possibility that Monkers took aretaliatory attitude because of her strong feeling that shewas unjustly and summarily fired for engaging in protectedunion activity.From this record it is clear that Monkers was the one whoinitiated the union organizational talk and movement at theRespondent's nursing home. As pointed out, she and otheremployees experiencedmutual dissatisfaction over areduction in hours and pay and as a result Monkersendeavored to seek information about organizing. She wasadvised to scout around to see whether enough interestcould be developed, and in the process of looking forsupport and talking about it at work on a daily basis, herunion interest became a known fact, and she wassubsequently terminated.The Respondent had direct knowledge of Monkers'union activity through Night Supervisor Nancy Moody. Bythe testimony and open admissions of Moody as aforestat-ed, there can be no dispute that by the end of August,Moody was fully aware of Monkers' union activity, andtherefore, the Respondent had specific knowledge of herunion efforts and plans prior to the discharges TheRespondent makes an argument to the effect that somePaulineMonkers go, and that she wasworkingwith the union-or for theunioi.,and she said she had been reported to the Labor Board and to fourorfiveother agencies"CarolynWrightattended the meeting at the homeinOctober and related that on this occasion Davis told them she had beenreported to various agencies "by a girl she had to let go that had unionactivity, and we all knew who the girl was."s If for some reason it is determinedby theBoard that Moody lacks(Continued) 642DECISIONS OF NATIONAL LABORRELATIONS BOARDwitnesses admitted they never heard Monkers mentionanything about a union. A review of the record, however,shows that several of those so testifying were not on thenight shift, and if they were on the same shift as Monkersthey had assignments other than as a nurses' aide. Forpurposes here this argument by the Respondent in no waydetracts from the admissions by Supervisor Moody, andeven if Monkers talked to no one else the fact that she didmention her union plans to a supervisor would be sufficientto invoke the protection of the Act.At the outset of the trial Davis suggested that Monkerswas discharged because her work was unsatisfactory. Thenthedirectorofnurses,DarleneLane, testified thatMonkers' work was satisfactory and Night SupervisorMoody, who was probably in the best position to judge,stated that in her opinion Monkers "learned her job well"and that Davis had never consulted with her prior to thedischarge in question. Later in the trial Davis testified thatcomplaints by Thelma Coffin finally persuaded her todischarge Monkers, but then Thelma Coffin appeared as arebuttalwitness and said that she never complained toDavis about Monkers, and as a nurses' aide rated herability as average. As pointed out, the defense presented bytheRespondent expanded in flexibility somewhat as thetrial proceeded, but in the final analysis both supervisors,and then the one nurse Davis, had great confidence inCoffin-all gave favorable testimony for Monkers. Coffinexplained at the hearing that when she told Moody shecould not work another night with Monkers, she meant thatitwas too much work for the two of them to do. Coffin alsorelated that about a month before Monkers was fired,Davis came to her and asked how Monkers was gettingalong, and she then told Davis she could not say anythingagainst Monkers except that she was slow answering lights.Davis replied, "That's all I want to know. I am going to fireher." Davis never warned Monkers about this and as far asthis record goes never mentioned this to Lane or Moody. Itbecomes apparent that Davis was merely searching forsome reason to get rid of Monkers after learning of herunion interest and activity.DexterMitchell ratedMonkers as fair to poor, butadmittedly only observed her for a day or two and thenfurther admitted that Monkers had never refused to carryout assignments when directed to do so Phyliss Masseyonly worked with Monkers one night and is now thesecretary and assistant to Davis. Virginia McEver regis-tered various shortcomings against Monkers, as aforemen-tioned, and left the impression she walked off and quit herjob because of Monkers. However, the note she left underthe office door did not even mention Monkers. Moodystated that Mc Ever walked out when Monkers had inquiredabout sterilizers, and that the next morning she mentionedthis incident to Lane-that both Mr. and Mrs. McEver hadquit-but did not mention anything about Monkers. Itappears to me that McEver quit because of financial andvarious other reasons, and the testimony of Moody andLane clearly exonerates Monkers.Turning now to the specific 8(a)(1) allegations in thecomplaint: Olla Clifton remembers Davis saying at one ofsupervisory capacity, the Board's small plant doctrine would then applyand invoke, by inferences, prior union knowledgethe October meetings "if we did organize a union and westruck that she could-would replace us. The minute wewalked out, she could replace us." Carolyn Wright alsogave credited testimony that during the middle part ofOctober, Davis told a meeting of employees she did notwant any of them talking about the Union and that if theydid so "she could fire" them and "would." The above areclearly threats of discharge and as such violative of the Act.It is alleged that on or about October 16, 1970, theRespondent posted, promulgated, and enforced an invalidno-solicitationrule for the purpose of depriving itsemployees of their right to engage in activities on behalf oftheUnion. Prior to union discussions and organizationalplans the Respondent did not have any type of rule againstsolicitations or distributions at the nursing home. However,inOctober the Respondent posted a no-solicitation ruleprohibiting solicitation of any kind on the premises duringworking hours.9Testimony shows that the question of solicitation wasagain brought up in a meeting in December when Davistold employees that she did not want them talking orsoliciting for the Union on the job. The employees have two15-minute coffee breaks on each shift which are paid time,and the General Counsel contends Davis made it clear thatsince the Respondent was paying them for coffee breaks, asdistinguished from lunch breaks, they were to observe theno-solicitation rule on coffee breaks.Mary Stevensonstated that during lunch she was feeding one of the patientsand while so doing mentioned to Edna Spann that Ednawas "probably mad enough to go to a union meeting."Davis then called Stevenson into her office and told her notto talk to other employees at the lunch break while theywere working. It seems that Spann worked in the kitchenand was serving dinners at the time Stevenson talked to her.Carolyn Wright attributed the statement to Davis that shedid not want "any kind of soliciting of the unions broughtout."An employer may promulgate and enforce a ruleprohibiting union solicitation during working hours, andsuch rule is presumed to be valid in absence of evidencethat it was adopted for discriminatory purposes. In theinstant case there is no reliable evidence to show that therule was invoked during nonworking hours, and in the oneincident involving Stevenson and Spann during the lunchperiod, it appears that Spann was on work status at thetime.Therefore, theGeneralCounsel has failed tointroduce evidence sufficient to overcome the presumptionof validity, and it is recommended that this allegation, andallother independent 8(a)(1) allegations not specificallyfound violative herein, be dismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputes9Resp Exh 2 AUTUMN LEAFLOD(t643burdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respondentceaseand desist therefrom and that it take certainaffirmative action designed to effectuate the policies of theAct.Having found that Respondent discriminated in regardto the hire and tenure of employment of Pauline Monkersby discharging her on September 16, 1970, I willrecommend that Respondent offer her immediate and fullreinstatementto her former position or, if thatjob no longerexists,toa substantially equivalent position,withoutprejudice to her seniority or other rights and privileges, andmake her whole for any loss of pay she may have sufferedby reason of said discrimination against her by payment toher of a sum of money equal to that which she would haveearned from the date of the discrimination against her tothe date of her reinstatement less her net earnings duringsuch period in accordance with the formula set forth in F.W.Woolworth Company,90NLRB 289, with interestthereon at 6 percent per annum.Because ofthe type of the unfair practices engaged in byRespondent,Isense anopposition by Respondent topoliciesof the Act and I deem it necessary to orderRespondent to cease and desist from in any like or relatedmanner interferingupon the rights guaranteed its employ-ees in Section 7 of the Act.Upon the basis of the foregoing findings of fact and uponthe entirerecord, I make the following-CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act3.By discriminating in regard to hire and tenure ofemployment of Pauline Monkers by discharging her onSeptember 16, 1970, because of her activities on behalf oftheUnion, and in order to discourage such unionmembership and activities, Respondent has engaged in andis engaging in unfair labor practices in violation of Section8(a)(3) of the Act.4.By threatening discharge of employees because ofunion activity, Respondent has interfered with, restrained,and coerced its employees in the exercise of the rightsguaranteed them in violation of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.Upon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in this case,and pursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended: 10ORDERRespondent,NationalLivingCenters, Inc., d/b/aAutumn Leaf Lodge, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discharging or otherwise discriminating in regard tothe hire and tenure of employment or of any term orcondition of employment of its employees because of theirmembership in and activities on behalf of the Union hereinor any other labor organization of their choice.(b)Threatening employees with discharge because oftheir union activities.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Offer to PaulineMonkers immediate and fullreinstatement to her former job or, if that job no longerexists,toa substantially equivalent position,withoutprejudice to her seniority or other rights and privileges, andmake her whole for anyloss of earningsshe may havesuffered by reason of the discrimination against her in themanner set forth in the section of this Decision entitled"The Remedy," with interest thereon at 6 percent perannum.(b)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(c) Post at its nursing home in Hurst, Texas, copies of theattached notice marked "Appendix." ii Copies of saidnotice, on forms provided by the Regional Director forRegion 16, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(d)Notify the Regional Director for Region 16, inwnting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.1210 In the event no exceptions are filed as provided by Section 102 46 oftheRules and Regulations of the National Labor Relations Board, thefindings,conclusions,and recommended Order herein shall, as provided inSection 102 48 of the Rules and Regulations,be adopted by the Board andbecome its findings, conclusions,and order,and all objections thereto shallbe deemed waived for all purposes11In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changed to read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING ANORDER OF THE NATIONAL LABOR RELATIONS BOARD "12 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read:"Notify the Regional Director for Region 16, in writing, within 20 daysfrom the date of this Order, what steps the Respondent has taken tocomply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL offer to Pauline Monkers her formerjob or, 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDif that job no longer exists,a substantially equivalentposition,without prejudice to her seniority or otherrights and privileges,and we will pay her for any loss ofpay she may have suffered by reason of our discrimina-tion against her together with interest thereon at 6percent per annumWE WILL NOT threaten employees with dischargebecause of their union activity.WE WILL NOT discharge or otherwise discriminate inregard to the hire and tenure of employment or anyterm or condition of employment of our employeesbecause of their membership in and activities on behalfof the Union herein or of any other labor organizationof their choice.WE WILL NOT in any manner interfere with,restrain,or coerce our employees in the exercise of their right toself-organization, to form,join or assist labor organiza-tions, including the Union herein,to bargain collective-ly through a bargaining agent chosen by our employees,to engage in concerted activities for the purposes ofcollective bargaining or other mutual aid or protection,or to refrain from any such activities.DatedByNATIONAL LIVING CENTERS,INC., D/B/A AUTUMN LEAFLODGE(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This Notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered,defaced,or covered by any other material.Any questions concerning this Notice or compliance withits provisions,may be directed to the Board's Office, 8A24Federal Office Building, 819 Taylor Street,FortWorth,Texas 76102,Telephone 817-334-2921.